United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1994
Issued: April 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 25, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ December 14, 2006 and April 4, 2007 merit decisions concerning the
termination of her compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation effective
December 14, 2006 on the grounds that she refused an offer of suitable work.
FACTUAL HISTORY
The Office accepted that on August 5, 2005 appellant, then a 57-year-old mail processing
clerk, sustained closed fractures of her right supracondyle humerus and radius head, left knee and
leg sprain/strain, internal derangement of her left knee, deviated nasal septum, left hip fracture,
postconcussions, left shoulder strain/sprain, and excessive attrition of her number eight tooth
when she fell forward to the ground. The Office paid compensation for periods of disability. On

December 9, 2005 appellant underwent open reduction and internal fixation for a subcapital
fracture of her left proximal femur.1 On June 30, 2006 she underwent a medial and lateral
meniscectomy.
On August 15, 2006 Dr. Jerry Gurkoff, an attending osteopath, completed a work
capacity evaluation form (OWCP-5c). In the portion of the form asking whether appellant could
work eight hours per day with restrictions, Dr. Gurkoff checked a “no” box and stated, “Unable
to stand or lift….” He checked a “yes” box indicating that he anticipated appellant would be
able to increase her work hours and in the portion of the form asking when appellant could work
eight hours per day, he stated, “probably four to six weeks after left shoulder repair.”2 In the
portion of the form asking whether there were “other medical factors, equipment or devices
which needed to be considered in the identification of a position” for appellant, Dr. Gurkoff
stated, “[Ears, nose, throat] -- nasal (gum, teeth in front, unrepaired left shoulder -- resolving left
hip fracture -- knee surgery).” In the portion of the form for work restrictions, he indicated that
appellant could sit for eight hours per day, engage in repetitive hand and elbow motion for eight
hours, walk, and stand or twist for one to two hours, but could not bend, stoop, squat, kneel, or
climb. Dr. Gurkoff stated that appellant could not reach, lift, push or pull with her left arm.
In an August 15, 2006 report, Dr. Gurkoff stated that appellant was not finished with
therapy on her left knee and indicated that it was stiff and sore and that her motion varied. He
stated that she needed “a good strong leg” and added that “she is simply not there.” Dr. Gurkoff
noted:
“Lastly discussion is made with regard to return to work and restrictions. I
believe that all are aware that the treatment to the left leg (knee and hip) are not
concluded and that the facial/[ears, nose, throat]/dental issues and her left
shoulder are not yet attended or corrected. Given those limitations guidelines are
proposed.”
On August 30, 2006 the employing establishment offered appellant a job as a modified
mail processing clerk for eight hours per day. The job involved sitting or standing while lifting
mail and placing it in slots in a mail case and required fair strength in both hands3 and walking
several hundred feet to walk to and from the parking lot, time clock, restroom and cafeteria. The
duties required frequent lifting with either hand to mid chest level and continuous handling,
grasping, fingering with either hand. The job did not require crouching, stooping, kneeling,
crawling, climbing, twisting, pushing or pulling.

1

This surgery was necessitated by a fall appellant sustained at home on December 7, 2005 when her left knee
buckled.
2

In additional partially legible notes in this section, Dr. Gurkoff made note of ears, nose, throat and dental
problems.
3

Each piece of mail was required to weigh less than 16 ounces.

2

In an August 31, 2006 report, Dr. Gurkoff indicated that he had seen a description of the
modified mail processing clerk position offered by the employing establishment. Dr. Gurkoff
stated:
“She has not finished [physical therapy] on her lower extremities, is still walking
with a cane at times, has not had the proposed surgery done on her nose and her
shoulder is an unattended area.”
***
“I did make for [appellant] a profile of what restrictions she might have upon
return to work, but never was it my understanding that an order to return would
precede her completion of therapy, resolution of the nasal problem, and the
shoulder dysfunction.”
In a September 11, 2006 letter, the Office advised appellant of its determination that the
modified mail processing clerk position was suitable. The Office noted that her compensation
would be terminated if she did not accept the position or provide justification for not accepting it
within 30 days of the date of the letter.
Appellant resubmitted the August 15 and 31, 2006 narrative reports of Dr. Gurkoff and a
September 13, 2006 note in which the physician indicated that she needed a psychological
evaluation.
In an October 18, 2006 letter, the Office noted that appellant refused to accept the
modified mail processing clerk position and it had considered her reasons for not accepting the
position but did not find them to be valid. The Office advised appellant that her compensation
would be terminated if she did not accept the position within 15 days of the letter.
Appellant submitted a November 3, 2006 report in which Graciela M. Valenzuela, a
licensed professional counselor, diagnosed an adjustment disorder with mixed anxiety and
depressed mood. In an October 30, 2006 report, Dr. Gurkoff stated:
“[Appellant] is rechecked and she has had her nose fixed, feels somewhat better
and is having some hip pain with weather changes. That is not unusual. She is
filmed and the hip is healed, the bone satisfactory, joint space maintained…. Her
left knee is fine, occasional complaints but nothing unusual or unexpected.”
In a December 14, 2006 decision, the Office terminated appellant’s compensation
effective December 14, 2006 on the grounds that she had refused an offer of suitable work. The
Office found that the Form OWCP-5c completed by Dr. Gurkoff on August 15, 2006 showed
that she could perform the modified mail processing clerk position.
Appellant submitted numerous medical records from 2005, many of which were
previously of record. In a December 21, 2006 report, Dr. Gurkoff stated that appellant showed
him the Office’s termination decision. He noted, “[Appellant] has things that need repaired
before she could return to work and quite frankly she will need now to waste time and find out
what is ‘permitted’ and what is not.”
3

Appellant requested a review of the written record by an Office hearing representative.
In a January 8, 2007 report, Dr. Gurkoff recommended surgery for the impingement of her left
shoulder and indicated that the surgery would have to be followed by physical therapy to “return
function to near normal.” In a January 11, 2007 report, he stated, “At the present time
[appellant] is unable to return to work until further notice, pending left rotator cuff surgery.”
In an April 4, 2007 decision, the Office hearing representative affirmed the Office’s
December 14, 2006 decision.4
LEGAL PRECEDENT
Section 8106(c)(2) of the Federal Employees’ Compensation Act provides in pertinent
part, “A partially disabled employee who.... (2) refuses or neglects to work after suitable work is
offered ... is not entitled to compensation.”5 However, to justify such termination, the Office
must show that the work offered was suitable.6 An employee who refuses or neglects to work
after suitable work has been offered to him has the burden of showing that such refusal to work
was justified.7
ANALYSIS
The Office accepted that on August 5, 2005 appellant sustained closed fractures of her
right supracondyle humerus and radius head, left knee and leg sprain/strain, internal derangement
of her left knee, deviated nasal septum, left hip fracture, postconcussions, left shoulder
strain/sprain, and excessive attrition of her number eight tooth. On December 9, 2005 appellant
underwent open reduction and internal fixation for a subcapital fracture of her left proximal
femur. On June 30, 2006 she underwent a medial and lateral meniscectomy.
On August 30, 2006 the employing establishment offered appellant a job as a modified
mail processing clerk for eight hours per day.8 Appellant refused the job offer, indicating that
her medical condition prevented her from working. The Office based its determination that
appellant could perform the job on a Form OWCP-5c completed on August 15, 2006 by
Dr. Gurkoff, an attending osteopath.9
4

Appellant submitted additional evidence after the Office’s April 4, 2007 decision, but the Board cannot consider
such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).
5

5 U.S.C. § 8106(c)(2).

6

David P. Camacho, 40 ECAB 267, 275 (1988); Harry B. Topping, Jr., 33 ECAB 341, 345 (1981).

7

20 C.F.R. § 10.124; see Catherine G. Hammond, 41 ECAB 375, 385 (1990).

8

The job involved sitting or standing while lifting mail and placing it in slots in a mail case and primarily
required fair strength in both hands, frequent lifting with either hand to mid chest level and continuous handling,
grasping, fingering with either hand. Each piece of mail was not to weigh more than 16 ounces.
9

Dr. Gurkoff indicated that appellant could sit for eight hours per day, engage in repetitive hand and elbow
motion for eight hours, walk, and stand or twist for one to two hours, but could not bend, stoop, squat, kneel, or
climb. He stated that appellant could not reach, lift, push or pull with her left arm.

4

The Board notes that, although the August 15, 2006 Form OWCP-5c contains work
limitations which are generally in accordance with the duties of the offered modified position,
Dr. Gurkoff only intended to provide a provisional picture of duties appellant might be able to
perform after certain medical conditions were addressed rather than a clear opinion about what
she was able to do at the time the form was completed.
On the August 15, 2006 Form OWCP-5c, Dr. Gurkoff indicated that there were various
medical problems to be resolved before appellant could return to work. In the portion of the
form asking whether appellant could work eight hours per day with restrictions, Dr. Gurkoff
checked a “no” box and stated, “Unable to stand or lift.…” In the portion of the form asking
when appellant could work eight hours per day, he stated, “probably four to six weeks after left
shoulder repair.”10 In the portion of the form asking whether there were “other medical factors,
equipment or devices which needed to be considered in the identification of a position” for
appellant, Dr. Gurkoff stated, “[ears, nose, throat] -- nasal (gum, teeth in front, unrepaired left
shoulder -- resolving left hip fracture -- knee surgery).”
Dr. Gurkoff did not opine that appellant could return to work in August 2006. He noted
that the August 15, 2006 work restrictions were only provisional, as supported by his reports of
this period. In an August 15, 2006 report, Dr. Gurkoff stated that appellant was not finished with
therapy on her left knee and indicated that she did not yet have “a good strong leg.” Dr. Gurkoff
noted with respect to appellant’s ability to return to work, “I believe that all are aware that the
treatment to the left leg (knee and hip) are not concluded and that the facial/[ears, nose,
throat]/dental issues and her left shoulder are not yet attended or corrected.” On August 31, 2006
Dr. Gurkoff stated that appellant had not finished physical therapy on her lower extremities, was
still walking with a cane at times, did not yet have proposed nose surgery, and did not have her
left shoulder problems addressed. He noted, “I did make for [appellant] a profile of what
restrictions she might have upon return to work, but never was it my understanding that an order
to return would precede her completion of therapy, resolution of the nasal problem, and the
shoulder dysfunction.” In an October 30, 2006 report, Dr. Gurkoff indicated that some of
appellant’s problems had improved, but he did not provide an opinion that appellant could return
to work.
The Board finds that the medical evidence of record does not show that appellant was
capable of performing the modified mail processing clerk position offered by the employing
establishment in August 2006. In determining that appellant was physically capable of
performing the offered position, the Office improperly relied in the opinion of Dr. Gurkoff.
Therefore, the Office improperly terminated appellant’s compensation effective December 14,
2006 on the grounds that she refused an offer of suitable work.
CONCLUSION
The Board finds that the Office improperly terminated appellant’s compensation effective
December 14, 2006 on the grounds that she refused an offer of suitable work.
10

In additional partially legible notes in this section, Dr. Gurkoff made note of ears, nose, throat and dental
problems.

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
April 4, 2007 and December 14, 2006 decisions are reversed.
Issued: April 18, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

